United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2530
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Jovon Naylor

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                              Submitted: May 17, 2019
                                Filed: June 27, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Jovon Naylor appeals his 120-month sentence following his plea of guilty to
firearm offenses and conspiracy to distribute cocaine. He complains that this federal
sentence should not have been ordered to be served consecutive to an undischarged
Iowa state court sentence for burglary and criminal gang participation. Naylor was
convicted of the Iowa offenses in April 2017 for forcing his way into a woman's
house, assaulting her, and stealing from her, at the behest of, and for the benefit of,
his street gang. According to the presentence investigation report, Naylor's tentative
release date from Iowa prison for that charge is April 2021. The district court1
determined that the current federal charges were separate and distinct from the state
charges and that it was appropriate to run Naylor's sentence as consecutive under
United States Sentencing Guidelines Manual § 5G1.3(d). See 18 U.S.C. § 3584
(directing the district court in dealing with multiple terms of imprisonment). Naylor
did not object at sentencing to the federal sentence being ordered to be served
consecutively to any state sentence, so our review, if we undertake it, would be for
plain error. United States v. Poe, 764 F.3d 914, 916 (8th Cir. 2014).

       Naylor, however, waived his right to appeal the sentence. As part of his written
guilty plea, Naylor agreed that he could appeal only if the sentence given did not
conform to the plea agreement, was in excess of the statutory maximum, or was
otherwise constitutionally defective. The waiver allows Naylor the right to raise
ineffective assistance of counsel at a later time. The government contends that the
appeal waiver governs here and that we should dismiss on that basis. In United States
v. Sisco, 576 F.3d 791, 795 (8th Cir. 2009), we found that a waiver should be
enforced if (1) the waiver is knowing and voluntary; (2) the issues on appeal fall
within the scope of the waiver; and (3) enforcement of the waiver would not result
in a miscarriage of justice. If Naylor were challenging the appeal waiver, the burden
to prove its validity would be on the government. Id.

       The voluntariness of Naylor's waiver of appeal, written into the plea agreement,
is not in dispute. And, none of the circumstances which would allow an appeal as
outlined in the waiver are present. Finally, we find no miscarriage of justice would
result in enforcing the appeal waiver. Id. Accordingly, we dismiss the appeal.
                        ______________________________

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-